Citation Nr: 0905765	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  00-16 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a thoracic spine 
disability.

3.  Entitlement to service connection for a headache 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to March 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In May 2001, the veteran and his 
spouse testified before a Decision Review Officer (DRO) at 
the RO.  In April 2002, the veteran and his spouse testified 
at a Board hearing before the undersigned sitting at the RO.  
This matter was previously before the Board in September 2003 
at which time it was remanded to the RO for further 
development.  This matter is once again before the Board.  

The issue of entitlement to service connection for a headache 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's cervical degenerative disc and joint 
disease is not attributable to service.

2.  The veteran's protruded disc at T1,T2, is not 
attributable to service.




CONCLUSIONS OF LAW

1.  The veteran's cervical degenerative disc and joint 
disease was not incurred in or aggravated by service, nor may 
it be presumed to be of service onset.  38 U.S.C.A. §§ 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

2.  The veteran's disc protrusion at T1, T2, was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  In this case, the January 2000 
decision on appeal preceded the enactment of the VCAA.  
Thereafter, the RO did furnish VCAA notice to the veteran 
regarding the above-noted issues in September 2001, December 
2001, May 2004 and September 2007.  Because the VCAA notice 
in this case was not provided to the appellant prior to the 
RO decision from which he appeals, it can be argued that the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the letters noted above, the RO informed the 
appellant of the applicable laws and regulations, including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Also in the letters noted above, VA 
informed the appellant that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from identified private health 
care providers.  Thus, the Board finds that VA's duty to 
notify has been fulfilled and any defect in the timing of 
such notice constitutes harmless error.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
regard to the claims for service connection for thoracic and 
cervical spine disabilities, the Board finds that the veteran 
is not prejudiced by a decision at this time since these 
claims are being denied.  Therefore, any notice defect, to 
include the degree of disability or an effective date, is 
harmless error since no disability rating or effective date 
will be assigned.  Moreover, the veteran was provided with 
the earlier effective date and disability rating elements in 
writing in August 2008.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims, including 
obtaining private and VA medical records identified by the 
appellant.  A request for pertinent medical records from the 
Social Security Administration in July 2006 revealed that no 
such records were on file.  In addition, the appellant was 
afforded VA examinations during the appeal period.  The 
Veteran was last evaluated by VA in December 2006 pursuant to 
the Board's remand in September 2003 requesting that the 
Veteran be afforded examinations for his headaches, as well 
as orthopedic and neurological examinations (as well as any 
other examination deemed indicated upon evaluation of the 
veteran).  In regard to this examination, the Veteran's 
representative stated that the Veteran was only afforded a 
neurological examination and that that examiner was unable to 
"sufficiently resolve the issue of conflicting opinions". 
The Board disagrees and finds that the examiner addressed all 
three disabilities at issue and that the directives of the 
Board's September 2003 remand have been satisfied.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  Moreover, the 
Board finds that the evidence of record in its entirety is 
sufficient to properly decide the issues of entitlement to 
service connection for thoracic and cervical spine 
disabilities without requiring additional medical 
development.  See 38 U.S.C.A. § 5103A(d).  Furthermore, the 
appellant was provided with the opportunity to attend 
hearings which he attended before a DRO in May 2001, and 
before the undersigned Veterans Law Judge in April 2002.  The 
appellant has not indicated that any additional pertinent 
evidence exists, and there is no indication that any such 
evidence exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims for service connection for cervical and thoracic spine 
disabilities and that adjudication of these claims at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The appeal is now ready to be 
considered on the merits.  

II.  Facts

The Veteran's service treatment records include a July 1972 
record from the neuro-surgery clinic stating that the Veteran 
injured his back aboard a ship approximately one year earlier 
while lifting a vacuum cleaner.  He reported constant low 
back discomfort since that time and his service treatment 
records show multiple visits to the medical clinic for low 
back pain since that time.  These records also reflect the 
Veteran's complaint of radiation down his legs.  The 
impression given in July 1972 was "no good evidence for disc 
problems".  A December 1972 record from the orthopedic 
clinic notes that the Veteran had been hospitalized from 
August 24, 1972, to September 29, 1972, for chronic 
lumbosacral strain.  

A Medical Evaluation Board report, dated in January 1973, 
states that the Veteran began having persistent low back pain 
with bilateral thigh radiation since the vacuum cleaner 
lifting incident in the summer of 1971.  This report also 
states that the pain had been limited to the low back, but 
with associated numbness of both legs occasionally.  The 
Medical Evaluation Board recommended that the Veteran be 
considered unfit for duty as a builder and either be 
retrained or medically separated.  In March 1973, the Veteran 
was medically discharged from service.  His service treatment 
records are devoid of complaints or treatment for the upper 
thoracic spine and cervical spine.

In April 1973, the Veteran filed an initial claim for service 
connection for a "back injury" in 1971.  

The veteran presented for a VA orthopedic examination in May 
1973 at which time he complained of low back pain with 
occasional lower leg numbness.  He reported that he injured 
his back while on a ship and "twisted" it when his ship 
rolled while he was hauling a 50 pound vacuum cleaner.  He 
was diagnosed as having chronic lumbosacral strain.  

In a June 1973 rating decision, the RO granted service 
connection for lumbosacral strain and assigned a 10 percent 
rating, effective in March 1973.

On file is a June 1994 VA Medical Certificate showing the 
veteran's complaint of severe low back pain most of the time.  
The record states that the veteran had a computed tomography 
(CT) scan of the brain five years earlier that showed brain 
tumor and aneurysm.  However, the record goes on to state 
that the veteran also saw his private doctor who performed an 
MRI that did not show a brain tumor, but showed the brain 
stem prolapsed into the spine, causing severe headaches.  The 
veteran was diagnosed as having chronic low back pain.

An MRI of the veteran's lumbar spine was performed in July 
1994 revealing mild annular bulges at L4-5 and L5-S1 with no 
evidence for central herniated nucleus pulpous.

During a VA spine examination in September 1994, the veteran 
described chronic lower back pain since his 1971 inservice 
injury.  He reported originally sustaining a lifting type 
injury while in service.  He denied having any leg pain over 
the past couple of years and said the pain varied in 
intensity.  He was noted as being employed in the electrical 
and air conditioning field and primarily performed 
supervisory duties.  The veteran was diagnosed as having 
chronic low back syndrome with history of injury.

An October 1994 VA outpatient record from the neurosurgery 
clinic shows that the veteran had been told that surgery was 
not an option for his back.  

On file is a January 1995 VA Consultation Report reflecting 
the veteran's report of back pain ever since his back injury 
in 1971.  The pain was described as lower back pain, and the 
veteran was assessed as having chronic low back pain.

In March 1999, the RO received statements from the veteran's 
employer and coworkers regarding his visible back pain at 
work.  

In May 1999, the veteran underwent a VA examination to 
evaluate his lumbosacral strain disability.  He relayed the 
results of a March 1999 MRI of the lumbar spine as showing 
evidence of lumbar stenosis L5/S1 secondary to bulging 
dessicated disk, hypertrophic degenerative changes of the 
facet joint complexes and ligamenum flava.  Also shown was 
mild to moderate bulging disk at L2, L2-3, L3-4 and L4-5.  
There are no complaints or findings on the examination report 
with respect to the veteran's cervical or thoracic spine.

A VA MRI report dated in June 1999 contains a history of 
possible herniated disk, and neck pain, stiff neck, right 
shoulder pain.  The results revealed normal MRI of the 
cervical spine and central broad-based disk protrusion 
abutting the cervical cord and slightly deforming the thecal 
sac at T1-2 of uncertain clinical significance.  

On file is a July 1999 record from Michael L. Walker, M.D., 
stating that he agreed with the veteran's concern that his 
spinal problems, including both lumbar and cervical areas, 
were most likely related.  He went on to state that after 
looking back at the veteran's history, the only source of 
injury that he could determine was the fall in service.  He 
added that he thought that many of the restrictions that 
applied to the Veteran's back also applied to his neck.  

In July 1999, the Veteran filed a claim for service 
connection for cervical and thoracic spine disabilities, to 
include as secondary to his service-connected lumbosacral 
disability.    

The Veteran underwent a VA examination in September 1999 to 
assess his claim regarding cervical and thoracic spine 
problems.  The examiner noted that this was a somewhat 
complicated situation.  He also noted that he had reviewed 
the veteran's claims file, to include his service treatment 
records and the July 1999 record from Dr. Walker.  The 
examiner relayed the Veteran's report that he had asked 
numerous doctors over the years if his headaches could be 
associated with the low back injury and "as one would 
expect, the answer was always no."  He further relayed the 
veteran's report that he had been told that a disc bulge at 
T1-2 as shown on an MRI scan was the source of his headaches.  
The examiner rendered an impression that included chronic 
headaches.  He pointed out that the Veteran's service 
treatment records were all related to low back complaints, 
although the veteran was presently reporting that he had had 
headaches the entire time.  He went on to opine that he 
simply had no evidence in which to say that the Veteran's 
cervical thoracic spine problems were secondary to his 
service-connected lumbar spine condition.  He said that from 
what he could see, the Veteran had had a traumatic injury to 
the lower back which probably predisposed or accelerated the 
degenerative process in the lumbar spine with the development 
of mild annular bulges as noted on MRI findings.  He also 
stated that there "is a possibility that [the veteran's] 
upper back condition with associated disk bulge at T1-2 could 
have been due to the [inservice] injury although there is no 
corroborative medical evidence to indicate that this is a 
reasonable medical certainty without resorting to some degree 
of conjecture or speculation."  

VA outpatient records include an October 1999 report 
diagnosing the Veteran as having back pain with 
radiculopathy.  

In a February 2000 statement, Dr. Walker stated that he had 
reviewed the Veteran's office records regarding his 
complaints of back pain and said he believed that his present 
condition "could be" attributed to an injury that occurred 
on active duty.  He stated that "the initial injures seem to 
be more cervical in nature, but as I recall the veteran did 
not receive acute medical treatment until returning to 
port."  He noted that the Veteran had been troubled by neck 
pain and headaches as well as low back pain over the years 
and suspected all were related to the "original trauma" 
while serving on the USS Foresetall in 1971.  He remarked 
that there was no other history of significant trauma or 
other problems that could cause the Veteran's present 
condition and that in the absence of such history, he would 
have to assume that the veteran's injuries are all consistent 
with "that cause".  

In a June 2000 letter to the Veteran, Dr. Walker expressed 
his sorrow to hear that VA still "fails to comprehend the 
relationship of [his] fall that occurred while serving on 
active duty in the Navy and [his] current problems."  He 
expressed his belief that the Veteran's current headaches and 
limitation of motion in his neck were due to muscular 
problems derived by his injury and related it "more likely 
than not" to the fall that he had while serving on active 
duty.  He stated that there was no other explanation for the 
veteran's continuing problems that began shortly after the 
fall.  He went on to explain that the type of fall that the 
Veteran experienced could easily have produced his present 
problems.

In his substantive appeal, dated in July 2000, the Veteran 
asserted that if he had been given a complete physical 
examination by a certified physician rather than a corpsman, 
his injuries would have had a better possibility of being 
discovered.

VA outpatient records show that the veteran was seen in 
follow up on a number of occasions in 2000 and 2001 for neck 
pain and headaches.  

The Veteran testified before a DRO in May 2001 that his 
headaches began following an accident in service in 1971.  He 
described the accident as occurring while he was carrying a 
vacuum cleaner down a passageway.  He said that he was thrown 
up against a wall and then hit the deck with the vacuum 
cleaner landing on him.  He said he twisted his back in this 
incident and was not able to get up.  He said the fall 
occurred on the USS Albany, not the USS Forestall.  He 
remarked that he wasn't sure when his cervical problems 
began, but it was not during service.   He stated that his 
thoracic spine problem was discovered by accident in 2000.

At the DRO hearing in May 2001, the veteran submitted a "To 
Whom It May Concern" letter from Kamel Elzawahry, M.D., 
explaining that he had taken over Dr. Walker's practice and 
had seen the Veteran.  He stated that since the Veteran's 
inservice injury when he fell aboard a ship while carrying a 
large vacuum cleaner he has been subject to severe headaches, 
neck and arm pain, as well as back pain.  He noted that an 
MRI showed protrusion of disc at T1, T2 and that these discs 
were never due to degenerative disease, but most other 
occurred as a result of trauma similar to the veteran's 
inservice injury in 1971.  

On file are neurology records from Dr. E. Jacob, dated in 
August and September 2001.  In the September 2001 record, Dr. 
Jacob assessed the Veteran as having neck pain with loss of 
range of neck movements and lower back pain.  He opined that 
based on available information, with findings such as neck 
pain with loss of range of neck movement and lower back pain, 
the Veteran's symptoms were most likely related to the 
significant fall he had in service while carrying a heavy 
vacuum cleaner.  He explained that the vacuum cleaner hit the 
Veteran after he had fallen on the deck.

The veteran reported during a November 2001 VA neurological 
consult that his headaches were chronic and began 28 years 
earlier.  He also complained of arm numbness.  The examiner 
recorded the Veteran's report that his chronic neck pain was 
related to a slip and fall incident in service in 1971.  

In February 2002, the RO received statements from the 
Veteran's former coworkers stating that they worked with him 
after service and remember him having back problems.  

The Veteran testified before the Board in April 2002 that he 
was claiming service connection for his disabilities on a 
direct service connection basis and that secondary service 
connection was not an issue.  The Veteran said he saw a 
corpsman following the injury aboard the ship and that x-rays 
were not taken at that time.  He said a couple of months 
after the accident he reported to a base dispensary and was 
told he had a chronic back ailment.  He also said that his 
private physician, Dr. Walker, discovered the bulging disc in 
his thoracic spine in 1999.  

VA outpatient records in 2002 show complaints of chronic neck 
and back pain.  

Private medical records from Bay Medical Center show that the 
veteran was seen in the emergency room in December 2002 for 
neck pain following an automobile accident.  These records 
note that the veteran had been a passenger in a vehicle that 
struck another vehicle causing the Veteran to strike the 
right side of his head on the side window.  X-rays taken of 
the veteran's neck were normal.  The Veteran was diagnosed as 
having neck pain and motor vehicle accident.

A January 2003 VA general examination report relays the 
Veteran's inservice back injury as a twisting injury that 
occurred when he lifted a 40 pound vacuum machine.  The 
report also contains the Veteran's medical history in terms 
of his back thereafter.  The examiner relayed the Veteran's 
report of headaches since service.  He also noted that he 
reviewed the Veteran's service treatment records in detail, 
and that his records failed to reveal any neck problems or 
headaches until many years later.  He diagnosis included the 
Veteran having chronic neck pain with spasm.  He again noted 
that none of the Veteran's service treatment records indicate 
treatment for headaches or neck problems in the military and 
not for several years later, at least until 1994 for the neck 
pain.  

An MRI report of the Veteran's cervical spine from Bay 
Medical Center in January 2003 notes that the Veteran had a 
history of severe neck pain, status post motor vehicle 
accident in December 2002.  The report contains an impression 
of minor early cervical spondylosis in the low cervical 
spine.  It also indicates that with a history of previous 
trauma, the osseous structures would be better evaluated with 
either plain films or CT evaluation if this was of clinical 
concern.

In a "To Whom It May Concern" letter dated in January 2003, 
J. D. Hatcher, DO, said that the veteran recently had an MRI 
of the thoracic spine that showed a swelling impinging on the 
thecal sack, probably a lipoma.  Dr. Hatcher stated that it 
appeared to be clinically significant since the veteran had 
pain in his back and upper and lower extremities.  

On file is a VA outpatient record, dated in May 2003, 
diagnosing the veteran as having degenerative disc disease 
and chronic pain.  A June 2003 record notes that the 
veteran's past medical history was positive for cervicalagia 
and lumbago.  The examiner stated that he reviewed the 
history of the veteran's initial injury of "fall/ladder" 
and his initial conservative management with persistent 
symptoms ever since.  He noted that a subsequent study in the 
private sector had verified the existence of spinal pathology 
and the evolution of which on plain films and 3d imaging/MRI 
matched the timing of the veteran's original military injury.

On file is a VA examination report, dated in December 2006, 
that contains an accurate and detailed medical history of the 
Veteran, both in service and postservice.  Diagnostic testing 
of the Veteran's cervical spine was normal.  The Veteran was 
diagnosed as having cervical degenerative disc and joint 
disease not inconsistent with aging, general body habitus, 
and previous motor vehicle accident.  There were no objective 
findings of radiculopathy at that time.  Lower cervical 
bulging discs were documented following the 2002 motor 
vehicle accident.  The examiner also diagnosed the veteran as 
having subjective persistent and evolving daily cephalgia.  
He further stated that sound medical reasoning would not 
allow an examiner to make a connection between chronic loss 
of cervical range of motion and a normal MRI.  He went on to 
state that osteoarthritis and disc bulges rarely, if ever, 
cause chronic debilitating pain.  In addition, he stated that 
diffuse head, neck, back and extremity pain remained 
unexplained since there had never been objective evidence to 
support central spinal stenosis or foraminal stenosis.  
Therefore, he said that the pain was inconsistent with disc 
and joint disease of the spine.  He concluded by stating the 
following:

I cannot say the exact cause of all the 
veteran's pain complaints without 
resorting to mere speculation, but after 
this many years, he has an elusive 
generalized neuromuscular disorder or 
extremely potent psychosocial stressors 
creating functional overlay. 

In March 2007, the Veteran submitted a statement from a 
fellow serviceman who said that he had been on board the USS 
Albany CG-10 with the Veteran and that they used to work out 
with weights on a regular basis.  He said that all that 
changed when the Veteran hurt his back in a fall while 
carrying a vacuum cleaner and had to be taken to "sickbay".  
He explained that he and the Veteran were not able to lift 
weights after the fall.  

VA outpatient records received by the RO in October 2007 
reflect complaints of back pain from 1999 to 2006.


III.  Analysis

Pertinent Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §  1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Certain diseases, such as arthritis, are presumed to be 
service connected if manifest to a compensable degree within 
one year of service discharge.  38 U.S.C.A. § 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  The weight the Board places on a 
medical professional's opinion depends on factors such as the 
reasoning employed by the medical professional and whether or 
not, and the extent to which, he or she reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  In addition, the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board.  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).

Discussion

The present appeal stems from the Veteran's July 1999 claim 
that his present thoracic spine problems, diagnosed as 
bulging disc at T1, T2, and cervical spine problems, 
diagnosed as cervical degenerative disc and joint disease, 
are related to the back injury in 1971.  At the April 2002 
Board hearing the Veteran specifically limited this appeal to 
service connection on a direct basis as opposed to on a 
secondary service connection basis.  Therefore, further 
consideration of this appeal on a secondary basis is not 
warranted.

Service treatment records clearly show that the veteran 
injured his low back in service in June 1971 while lifting a 
vacuum cleaner.  In this respect, they show that he was 
hospitalized for 33 days in August 1972 for acute and chronic 
lumbosacral strain.  The hospital records describe the 
veteran's back injury as a twisting injury that occurred at 
sea while the veteran was lifting a 40 pound vacuum machine.  
They also show that the veteran was medically discharged from 
service due to chronic lumbosacral strain.  

While the veteran's service treatment records clearly show an 
injury to his low back, they do not show injury to his upper 
or cervical spine.  In this regard, the service treatment 
records are devoid of any complaints or findings regarding 
the thoracic and cervical spine areas, to include records 
following the June 1971 lifting incident.  In fact, these 
records specifically note that the Veteran's pain was limited 
to the low back.  

The first notation with respect to the Veteran's thoracic and 
cervical spine problems is not until many years after 
service.  Regarding the thoracic spine, there is a June 1999 
MRI report showing disk protrusion at T1-2.  One of the 
veteran's initial cervical complaints is noted on his July 
1999 claim for service connection for neck pain.  Also at 
this time the RO received a statement from the veteran's 
private physician, Dr. Walker, acknowledging the Veteran's 
cervical spinal problems.  

Based on the fact that notations of thoracic and cervical 
spine problems were made many years after service, over 20 
years to be more precise, the law as it applies to 
presumptive disabilities, including arthritis, is not 
applicable.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  
Furthermore, the law regarding service connection based on 
chronic cervical and thoracic disabilities is not applicable.  
See 38 C.F.R. 


§ 3.303(b).  Similarly, service connection based on 
continuity of symptomatology is not warranted for these 
disabilities.  Id.  This is especially so when considering 
that the veteran was evaluated by VA for his back in May 1973 
and September 1994, but never reported any problems regarding 
his thoracic or cervical spine, nor are there any findings on 
the examination reports in this regard.  

The fact that there is no record of any complaint, let alone 
treatment, involving the veteran's thoracic or cervical 
conditions for many years after service is negative evidence 
worthy of consideration.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (holding that it was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints); see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) (holding that 
"negative evidence" could be considered in weighing the 
evidence).  

As for the provision of 38 C.F.R. § 3.303(d) allowing for 
service connection for any disease diagnosed after discharge, 
when all of the evidence establishes that the disease was 
incurred in service, this provision has also not been 
satisfied by the evidence.  

The record contains both positive and negative evidence 
regarding a relationship between the Veteran's thoracic and 
cervical disabilities and his military service.  The positive 
evidence consists of statements from Drs. Walker and 
Elzawahry, who relate the Veteran's cervical spine limitation 
of motion and/or bulging disc at T1,T2 to service.  Not only 
are these opinions devoid of any supportive rationale, but 
they are not based on a review of the Veteran's claims file, 
to include his service treatment records, and are based on an 
inaccurate history of injury.  As noted above, the Veteran's 
service treatment records consistently describe his back 
injury as occurring while lifting a 40 pound vacuum cleaner.  
However, Dr. Walker reported that the veteran injured his 
back in a fall on deck at which time a 40 pound vacuum 
cleaner fell on him.  He goes on to state in June 2000 that 
the type of fall that the veteran experienced could easily 
have produced his problems at the present time.  Dr. Walker 
never states that he reviewed the veteran's service treatment 
records, 


only that he reviewed the Veteran's office notes.  Moreover, 
Dr. Walker incorrectly stated in February 2000 that the 
Veteran's initial injuries (in service) seemed to be more 
cervical in nature.  This is in stark contrast to the 
Veteran's service treatment records showing that the 
Veteran's initial injuries were lumbosacral in nature.  

Similarly, Dr. Elzawahry opined in his April 2001 statement 
that the protruded discs at T1,T2 most often occur as a 
result of trauma similar to the incident that occurred in 
1971 when the veteran fell while carrying a large vacuum 
clear with the vacuum cleaner landing on him.  There is also 
Dr. Jacob's report in September 2001 wherein he opined that 
the veteran's neck pain with loss of motion symptoms were 
most likely related to the "significant fall that he 
received while carrying a heavy vacuum cleaner".  Both Drs. 
Elzawahry and Jacob relied on an inaccurate history of injury 
when they rendered their opinions.  

Because Drs. Walker, Elzawahry, Jacob and Kemp relied on an 
inaccurate history of in-service injury, their nexus opinions 
can be of no probative value.  The Court has held that 
without a thorough review of the record, an opinion regarding 
the etiology of the underlying condition can be no better 
than the facts alleged by the veteran.  Swan v. Brown, 5 Vet. 
App. 229, 233 (1993).  In effect, it is mere speculation.  
See Black v. Brown, 5 Vet. App. 177, 180 (1993).  Moreover, 
an opinion based upon an inaccurate factual premise has no 
probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).

Unlike the opinions from Drs. Walker, Elzawahry, Jacob, and 
Kemp, VA examiners in September 1999, January 2003 and 
December 2006 rendered opinions based on their thorough 
review of the Veteran's claims file.  This is shown by their 
accurate report of the Veteran's inservice back injury as 
shown in his service treatment records.  Their review not 
only included the Veterans' service treatment records, but 
his postservice medical records as well, to include 
statements by the private physicians.    

Regarding the thoracic spine, the December 2006 VA examiner 
stated that the Veteran's thoracic spine findings were not 
consistent with the twist injury and 


lumbar strain during military service.  And while the 
September 1999 VA examiner acknowledged the "possibility" 
that the veteran's upper back condition with associated disc 
bulge at T1-2 could have been due to the injury in service, 
he went on to state there was no corroborative medical 
evidence to indicate this with any degree of medical 
certainty without resorting to some degree of conjecture and 
speculation.  In regard to this opinion, the Court has 
determined that use of the terminology such as "possible" 
makes an opinion speculative in nature, and does not provide 
the degree of certainty required for medical nexus evidence 
for the purposes of service connection.  See Bostain v. West, 
11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (medical opinion expressed in terms of "may'' 
also implies "may or may not" and is too speculative to 
establish medical nexus); Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996) (on claim to reopen a service connection 
claim, statement from physician about possibility of link 
between chest trauma and restrictive lung disease was too 
general and inconclusive to constitute material evidence to 
reopen); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).

Regarding the veteran's cervical problems, the January 2003 
VA examiner pointed out that the veteran's record failed to 
reveal any neck problems until many years after service.  
There is also the December 2006 VA examiner's opinion that 
fails to relate the veteran's cervical condition to service.  
Rather, he opined that the veteran's cervical degenerative 
disc and joint disease was not inconsistent with aging, 
general body habitus and previous motor vehicle accident.  He 
also noted that the veteran's subjective complaint of pain 
appeared inconsistent with the documented objective evidence, 
and stated that he was not able to state the exact cause of 
the veteran's generalized pain without resorting to 
speculation.  

Under these circumstances, the weight of medical evidence is 
against the veteran's claims for service connection for 
cervical and thoracic spine disabilities and these claims 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for cervical degenerative 
disk and joint disease is denied.

Entitlement to service connection for a protruded disk T1,T2, 
is denied.


REMAND

As noted in the VCAA discussion above, the veteran's 
representative asserted in writing in January 2009 that the 
VA examiner who conducted a December 2006 examination of the 
veteran failed to "sufficiently resolve the issue of 
conflicting opinions".  The Board agrees to the extent that 
the examiner failed to clearly render an etiological opinion 
regarding the veteran's headaches on a direct service 
connection basis.  That is, although the examiner opined that 
"[t]here is no relationship, chronically or objectively, to 
support the neck and back causing cephalgia", he did not 
render a nexus opinion regarding the veteran's cephalgia and 
service.  Thus, in order to satisfy the directives of the 
Board's September 2003 remand and to properly decide this 
issue, further medical clarification is necessary.  
38 U.S.C.A. § 5103A(d); Stegall v. West, 11 Vet. App. 268 
(1998).  Accordingly, an addendum opinion from the December 
2006 examiner should be requested and if that examiner is 
unavailable, the veteran should be afforded a new VA 
neurological examination.  

Based on the foregoing, the case is REMANDED for the 
following action:

1.  (a) Obtain an addendum opinion from 
the VA examiner who performed the 
neurological examination in December 
2006.  Ask the examiner to provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent degree of 
probability or higher) that the 


Veteran's headache disability is related 
to service, to include the June 1971 
lifting injury.  The veteran's claims 
file should be made available to the 
examiner for review.

(b)  If and only if the December 2006 VA 
examiner is unavailable, the Veteran 
should be afforded a new VA neurological 
examination.  Request that the examiner 
provide an etiological opinion as noted 
above.  It is imperative that the claims 
file be made available to the examiner 
for review of pertinent documents therein 
in connection with the examination.  

2.  Thereafter, and following any 
additional development deemed necessary, 
the issue of service connection for a 
headache disability should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered, since the 
issuance of the statement of the case.  
They should also be given the opportunity 
to respond to the SSOC.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


